DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 and 24-27, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/13/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Xiaodong Zhang (Reg. No 76,068) on 9/1/2021.


The application has been amended as follows:
Claim 21. (Currently Amended) A semiconductor device, comprising:
a substrate comprising a fin structure having a plurality of fins and a plurality of recesses  and both side surfaces of the fin structure;
an interlayer dielectric layer on the substrate and filling the plurality of recesses
a plurality of trenches comprising at least a first trench configured to form a gate structure of a first transistor, a second trench configured to form a gate structure of a second transistor, a third trench configured to form a gate structure of a third transistor, each of the trenches having a bottom on an upper surface of each fin, wherein all of the first trench, the second trench, and the third trench have a same depth, and the first transistor is a pull-up transistor of an SRAM; the second transistor is a pull-down transistor of the SRAM, the third transistor is a transfer gate transistor of the SRAM;
an interface layer on the bottom of each of the trenches;
a high-k dielectric layer on the interface layer;
a first PMOS work function adjustment layer comprising titanium nitride on the high-k dielectric layer of the third trench;
a second PMOS work function adjustment layer comprising titanium nitride on the high-k dielectric layer of the first and second trenches and on the first PMOS work function adjustment layer of the third trench;
an NMOS work function adjustment layer comprising titanium aluminum carbide on the second PMOS work function adjustment layer of the first, second, and third trenches;
a barrier layer on the NMOS work function adjustment layer of the first, second, and third trenches; 
a first doped region in the substrate below the bottom of the first trench comprising an N-type dopant; a second doped region in the substrate below the bottom of the second trench comprising a first P-type dopant; and a third doped region in the substrate below the bottom of the third trench comprising a second P-type dopant, wherein the first doped region has a dopant concentration higher than a dopant concentration of the third doped region; and
a metal gate layer on the barrier layer.

Allowable Subject Matter

Claims 1-2, 5, 7-11, 21 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a substrate comprising a fin structure having a plurality of fins and a recess in the substrate and disposed between adjacent fins; an interlayer dielectric layer on the substrate and filling the recess; a plurality of trenches comprising at least a first trench configured to form a gate structure of a first transistor, a second trench configured to form a gate structure of a second transistor, a third trench configured to form a gate structure of a third transistor, a fourth trench configured to form a gate structure of a logic PMOS transistor, and a fifth trench configured to form a gate structure of a logic NMOS transistor, each of the trenches having a bottom on an upper surface of each fin, wherein all of the first trench, the second trench, the third trench, the fourth trench, and the fifth trench have a same depth, and the first transistor is a pull-up transistor of an SRAM; the second transistor is a pull-down transistor of the SRAM, the third transistor is a transfer gate transistor of the SRAM”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “a substrate comprising a fin structure having a plurality of fins and a plurality as recited in claim 21.

LEE et al (US 2012/0028434 A1) discloses forming different gate structures so as to include materials having different work functions in the first region I in which an NMOS transistor is formed and in the second region II in which a PMOS transistor is formed, when a predetermined layer is selectively removed only in one of the first region I and the second region II (Fig [2], Para [0087]).

However, LEE fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 21.

Claims 2, 5, 7-11 and 24-27 are allowed as those inherit the allowable subject matter from claims 1 and 21.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898